Citation Nr: 1523999	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-35 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2004 rating decision denied the claim of entitlement to service connection for PTSD, the decision were not appealed, and no new and material evidence was submitted within the claims period.

2.  Evidence received since the October 2004 decision is new, relates to an unestablished fact necessary to grant the claims, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for acquired psychiatric disorder, to include PTSD. 


CONCLUSIONS OF LAW

1.  The October 2004 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2.  Evidence submitted to reopen the claim of entitlement to service connection for acquired psychiatric disorder is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claims to reopen previously denied claims for service connection for acquired psychiatric disorder. Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

An August 2004 rating decision denied a claim of entitlement to service connection for acquired psychiatric disorder on the basis that there was no verified stressor in service. The claim was subsequently denied again in September 2004 and October 2004 on the basis that there was no diagnosis of PTSD. The Veteran did not appeal this decision, and it became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contended that he has an acquired psychiatric disorder as a result of his military service. The evidence of record in October 2004 consisted of service treatment records, personal statements, and VA treatment records. Since that time, additional VA and private treatment showing diagnosis of multiple acquired psychiatric disorders have been associated with the claims file. This evidence is new in that it was not of record in October 2004, and it is material in that it addresses the unestablished fact of a current chronic disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). Thus, it raises a reasonable possibility of substantiating the claims. Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for acquired psychiatric disorder has been received, and the claim, to this extent only, is granted.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD is reopened, and to that extent, the appeal is granted.


REMAND

Prior to the Board adjudicating the merits of the Veteran's service connection claim, a remand is necessary for further development.  First, the record reflects that the Veteran has been granted supplemental security income by the Social Security Administration (SSA). When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal. Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, the appeal must be remanded so that records from SSA may be obtained.

In addition, the record reflects that the Veteran receives VA mental health treatment, but the most recent VA treatment records are dated in November 2013.  Further, in his December 2013 VA Form 9, the Veteran reported that he had received PTSD treatment for several years at the Vet Center.  However, there are no Vet Center records in the claims file. Therefore, the all additional VA treatment notes for the Veteran should be obtained, and he should be asked to identify the Vet Center where he received treatment so that those records may be obtained as well. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, the Veteran was afforded a VA examination in December 2010, and the examiner did not diagnose any current acquired psychiatric disorder, but noted several as existing by history.  The requirement for a current disability is met if a disability has been present at any point during the claim period. McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that the requirement for a current disability could potentially be satisfied if there was a showing a disability within a short time prior to filing the claim).  Thus, the Veteran should be afforded another VA examination to assess the existence and etiology of any acquired psychiatric disorder, to include any diagnoses noted in treatment notes, but not at the examination. 

Accordingly, the case is REMANDED for the following action:

1. Request records related to any application for disability benefits from the SSA. All requests and responses, positive and negative, must be documented in the claims file.

2. Ask the Veteran to specifically identify all treatment providers for his acquired psychiatric disorder, including the Vet Center referenced in his December 2013 VA Form 9, and to authorize release of the records to VA or to submit them himself.  All requests and responses, positive and negative, must be documented in the claims file.

3. Associate with the claims file all VA treatment notes dated from November 2013 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

4. Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of his acquired psychiatric disorder. The claims file should be made available for review, and the examination report should reflect that such review occurred. All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted. Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Identify all acquired psychiatric disorder diagnoses which are appropriate to the Veteran's symptoms. 

For each diagnosis, the examiner must explain how and why the Veteran meets the criteria for that diagnosis. 

If the examiner determines that PTSD is an appropriate diagnosis, the examiner must not only state the stressor events that precipitated the disorder, but also state what evidence in the file in addition to the Veteran's statements, e.g., service personnel records, service treatment records, and civilian medical records which support the occurrence of the stressor events.

Once all appropriate diagnoses have been determined the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that any diagnosis assigned is causally or etiologically a result of the Veteran's military service? 

If the examiner disagrees with any diagnosis discussed in prior VA examinations or treatment records, he or she must say so and explain the reason for that conclusion. 

If the examiner finds that the Veteran does not currently meet the criteria for any acquired psychiatric disorder diagnosis, but that he did meet the criteria for any such disorder during the appeal period, the examiner must still offer an opinion as to the etiology of the previously diagnosed disorder.
 
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided.

5. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. §§ 3.158, 3.655 (2014).
 
6. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


